Citation Nr: 1536912	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to March 13, 2013 for the award of service connection for prostate cancer.

2.  Entitlement to service connection for squamous cell carcinoma base of tongue disease, to include as secondary to prostate cancer, Agent Orange, sun exposure, asbestos exposure, chemicals and jet fuel.

3.  Entitlement to service connection for dry mouth with difficulty swallowing, to include as secondary to a service-connected disease.

4.  Entitlement to service connection for neck stiffness, to include as secondary to a service-connected disease.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disease.  



REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Private medical examiners have provided opinions asserting that the Veteran's squamous cell carcinoma base of tongue disease may be associated with exposure to Agent Orange.  The Veteran has provided testimony that the disease may be secondary to his service-connected prostate cancer or associated with exposure to a harmful chemical to include, second hand smoke, jet fuel, and asbestos or sun exposure.

There has been no VA examination to determine the nature and likely etiology of the claimed squamous cell carcinoma base of tongue disease.  Thus, the Board finds that an examination is needed.

Since the Veteran's dry mouth with difficulty swallowing; neck stiffness; and left shoulder disability are all claimed as secondary to his squamous cell carcinoma base of tongue disease, his claims for service connection are inextricably intertwined with the claim for service connection for squamous cell carcinoma base of tongue disease.  See Gurley v. Peake, 528 F.3d 1322 (2008).

Moreover, the Veteran has initiated an appeal for entitlement to an earlier effective date prior to March 13, 2013 for the award of service connection for prostate cancer by filing a timely notice of disagreement (NOD).  No statement of the case (SOC) has yet been issued, thus remand is required for issuance of such a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of entitlement to an effective date prior to March 13, 2013 for the award of service connection for prostate cancer.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of the squamous cell carcinoma of the base of tongue. 

The examiner is requested to offer comments and an opinion addressing the following:

(i)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma is the result of exposure to Agent Orange, the sun, asbestos, chemicals and/or jet fuel. 

(ii)  Whether it is at least as likely as not that the Veteran's squamous cell carcinoma base of tongue disease is otherwise related to an event or incident in service.

(iii)  Whether it is at least as likely as not that the Veteran's squamous cell carcinoma was caused or aggravated by the Veteran's prostate cancer.  

(iv)  If it is determined that the Veteran's squamous cell carcinoma is related to service, the VA examiner should further opine as to whether it is at least as likely as not that dry mouth with difficulty swallowing; neck stiffness; and/or any left shoulder disability was caused or aggravated by the Veteran's squamous cell carcinoma.  

The Board notes that the Veteran has provided testimony and private medical records with opinions from examiners.  The VA examiner must consider and address these records and opinions in his/her rationale.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


